Citation Nr: 1701284	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  15-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for acute and subacute peripheral neuropathy, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1968. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs, Regional Office, located in Oakland, California (RO), which denied the benefit sought on appeal. 

The Board notes that the RO has obtain and associated with the Veteran's electronic claims folder additional VA treatment records since the issuance of a February 2015 Statement of the Case (SOC).  A January 2017 waiver of initial consideration of those records by the Veteran's representative has been associated with the claims folder.

The issue of entitlement to service connection for a back disorder has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam. 

2.   The competent evidence of record fails to demonstrate that the Veteran has acute, subacute, or "early onset" peripheral neuropathy, or that the current peripheral nerve impairment in his bilateral lower extremity is otherwise related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for acute and subacute peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Veteran was notified in a May 2013 letter about all the elements necessary to substantiate his claim, including notification about disability rating and effective date elements, which was issued prior to initial adjudication of the claim in August 2013.  Accordingly, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his lay statements and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

The Veteran was afforded with a VA examination in June 2013 in conjunction with his claim.  In the examination report, the VA examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and the findings from clinical examination.  The Board finds that the VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307. 

If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b) (West 2014).

The Veteran seeks entitlement to service connection for acute and/or subacute peripheral neuropathy, to include as due to Agent Orange exposure.  The Veteran contends that he experiences symptoms of pain, numbness, and tingling in his lower extremities that are a result of his exposure to Agent Orange during his period of service. 

Initially, the Board notes that the Veteran's service records show that he served in the Republic of Vietnam from August 1966 to August 1967, and as such, he is presumed to have been exposure to herbicides, including Agent Orange.  See 38 U.S.C. § 1116 (f), 38 C.F.R. § 3.307(a).  

VA regulations provide that for service connection to be granted for early onset peripheral neuropathy on a presumptive basis must have manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. § 3.309 (e).  

The Board notes that 38 C.F.R. § 3.309 (e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.   Effective September 6, 2013, during the pendency of this appeal, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991). 

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

Whether adjudicating under the old regulation or the new, service connection is not warranted on a presumptive or direct basis in this case.  In this regard, the competent evidence fails to demonstrate that the Veteran's current nerve condition manifested until many years after service and that his current nerve condition is caused by other reasons besides herbicide exposure.  

The Veteran's service treatment records do not show complaints, treatment or diagnosis of peripheral neuropathy or related symptoms during his period of service.  At his January 1968 examination prior to separation, clinical evaluation of the extremities resulted in normal findings.  On the associated Report of Medical History, the Veteran did not indicate problems with his extremities, to include neuritis or paralysis.  

The first evidence of record of peripheral nerve problems comes in August 2011 when the Veteran initiated his claim for service connection for acute and subacute peripheral neuropathy, to include as due to Agent Orange exposure.  The available VA and private treatment records do not reflect diagnosis or complaints of peripheral nerve impairment prior to 2011. 

The Veteran underwent a VA peripheral nerve examination in June 2013.  The VA examination report shows that the Veteran has a diagnosis of radiculopathy.   The Veteran reported his current problems had an onset in 2006 when he developed lower back pain.  The VA examiner noted that the Veteran reported that in 2006, he began to feel pain in his buttocks that was consistent with radiculopathy, which was greater on the right side.  The Veteran reported that the pain radiated down his legs and he had difficulty walking.  The Veteran complained of symptoms of constant pain, paresthesia, and numbness in his right lower extremity.  On clinical evaluation, the VA examiner observed evidence of decreased muscle strength in the right knee and ankle, and decreased sensation in the right lower extremity.  Neurologic evaluation of the left lower extremity was normal.  The VA examiner found that the Veteran had peripheral nerve impairment of the sciatic, external popliteal and anterior curial nerves of the right lower extremity.  

Based on the findings from clinical evaluation and review of the claims folder, the 2013 VA examiner found that the Veteran's complaints of lower extremity pain, numbness, and weakness were likely to due lumbar radiculopathy.  The VA examiner noted that this finding was consistent with x-ray lumbar spine findings.  The VA examiner further noted that a review of the Veteran's medical records failed to demonstrate diagnosis of diabetes mellitus or peripheral neuropathy. 

Based on a review of the claims folder, the Board finds that the competent evidence of record weighs against the claim for service connection on both presumptive and direct basis.  

The Veteran has never been diagnosed with acute, subacute, or "early onset" peripheral neuropathy.  There is no indication of symptoms thereof in his service treatment records, nor is there an indication of complaints or diagnosis until many years after his separation from service.   Although the Veteran's exposure to herbicides, including Agent Orange, is presumed, there is no competent evidence that he had peripheral neuropathy within one year of the date of last exposure to herbicides, in order to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e). 

In addition, the preponderance of the competent evidence is against a finding that the Veteran's current peripheral nerve impairment in his lower extremities is directly related to his period of service, to include his exposure to herbicides.  In this regard, post-service treatment records reflect that the Veteran was diagnosed with nerve problems more than four decades after his separation service.  None of the post-service treatment records, both VA and private, provide any indication that the Veteran's current peripheral nerve problem is related to service.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the 2013 VA examiner concluded that the Veteran's neurologic complaints in his lower extremities were associated with lumbar spine radiculopathy.  Although the Veteran asserts that he has a back disorder caused by his period of service, he has not been awarded service connection for any lumbar spine problems.  Service connection for radiculopathy is not warranted. 

The Board also considered the lay evidence provided by the Veteran.  He has stated that he suffers from pain, tingling and numbness in his legs.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the nerve conditions at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372  (Fed. Cir. 2007). 

Thus, the Board concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service or with exposure to herbicides.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for acute and subacute peripheral neuropathy is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


